UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4302


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM MARTINEZ SANTANA,        a/k/a   William   Martinez,   a/k/a
Hector Martinez-Guerrero,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cr-00316-BO-1)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, David
A. Bragdon, Anne M. Hayes, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Martinez Santana appeals his convictions for

aggravated        identity          theft,        in       violation      of      18     U.S.C.

§ 1028A(a)(1) (2006), contending that there was an insufficient

factual basis for his guilty plea in light of Flores-Figueroa v.

United States, 129 S. Ct. 1886 (2009).                             Specifically, Santana

contends that there is no evidence in the record showing his

knowledge    that       the   means        of     identification        involved         in   his

aggravated identity theft convictions belonged to actual people

as required under § 1028A(a)(1).                     We affirm.

            Federal Rule of Criminal Procedure 11(b)(3) requires

that the district court satisfy itself that there is a factual

basis for the plea prior to entering judgment.                            However, because

Santana   did     not    move       in    the     district      court     to    withdraw      his

guilty    plea,    his    challenge          to      the    adequacy      of    the    Rule   11

hearing is reviewed for plain error.                        United States v. Martinez,

277 F.3d 517, 526 (4th Cir. 2002).                          A district court may find

the factual basis for the plea “from anything that appears on

the   record,”      and       the        court       may   defer    its        inquiry    until

sentencing.       Id. at 531 (holding that court may satisfy factual

basis requirement by examining presentence report).

            Here,       the     presentence            report      states       that     Santana

“stole the identity of actual people living in Puerto Rico.”                                  In

addition, at the Rule 11 hearing, the Government proffered that

                                                 2
Santana    told    a    confidential     informant   that   he   could    obtain

“authentic” social security cards, driver’s licenses, and birth

certificates      from    Puerto    Rico.      Next,   at    sentencing,     the

Government stated that “they were using real identities and real

individuals in Puerto Rico.”             Further, these factual statements

were corroborated by the circumstances of the crime: (1) the

documents were ordered from and sent from Puerto Rico, (2) the

price was inflated because the documents were of “exceptional

quality,” and (3) the documents did in fact use the identities

of real individuals.          Santana has not challenged the accuracy of

these statements in district court or on appeal.                 We hold that

this factual description, to which Santana did not object, was

sufficient to establish a factual basis for the conclusion that

Santana knew that the means of identification involved in his

crimes belonged to actual people.

            Accordingly,       we   affirm    Santana’s      convictions.    We

dispense    with       oral   argument    because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                         3